DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the limitation in the form of something plus “portion” with a verb recites in claims 1 – 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Those limitations are determined to be part of controller or processor.
Allowable Subject Matter
Claims 1 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, WO2013/035738 teaches an imaging system in Fig. 1 comprising: 
an imaging unit 61 that images a subject; and 
a control unit 63 that enables the imaging unit to perform pre-imaging one or more times, and main imaging one or more times following the pre-imaging; 
wherein: the control unit has an image generating portion that generates a subject image based on one or more taken images in each of the pre-imaging and the main imaging as shown in Fig. 1, 
an interface portion 20 that displays the subject image and accepts a user input for setting at least a region-of-
an SN ratio calculating portion 64 that calculates an SN ratio which is a ratio of a signal component of a pixel value to a noise component of the pixel value based on the set region-of-interest and the set non-region-of-interest, but the prior art of record fails to teach or reasonably suggest:
a total light exposure time calculating portion that calculates a total light exposure time in which a maximum SN ratio or a preset reference SN ratio can be obtained, based on the SN ratio calculated for the one or more taken images; and the control unit enables the imaging unit to perform the main imaging based on the total light exposure time.
With respect to independent claim 2, the prior art of record fails to teach or reasonably suggest:
a total light exposure time calculating portion that calculates a total light exposure time in which a maximum SN ratio or a preset reference SN ratio can be obtained, based on the SN ratio calculated for the one or more taken images; 

With respect to independent claim 28, the prior art of record fails to teach or reasonably suggest:
an imaging method comprising: 
calculating a total light exposure time in which a maximum SN ratio or a preset reference SN ration can be obtained, based on the SN ratio calculated for the one or more taken images; performing main imaging one or more times based on the total light exposure time by use of the imaging 
With respect to independent claim 30, the prior art of record fails to teach or reasonably suggest:
An imaging method comprising: 
calculating a total light exposure time in which a maximum SN ratio or a preset reference SN ration can be obtained, based on the SN ratio calculated for the one or more taken images; performing main imaging one or more times based on the total light exposure time by use of the imaging unit; and generating a subject image based on one or more images taken by the main imaging.
With respect to independent claim 32, the prior art of record fails to teach or reasonably suggest an non-transitory computer readable medium storing a program causing a computer to execute an imaging method comprising: 
calculating an SN ratio which is a ratio of a signal component of a pixel value to a noise component of the pixel value based on the set region-of-interest and the set non-region-of-interest; calculating a total light exposure time in which a maximum SN ratio or a preset reference SN ration can be obtained, based on the SN ratio calculated for the one or more taken images; performing main imaging one or more times based on the total light exposure time by use of the imaging unit; and generating a subject image based on one or more images taken by the main imaging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884